DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and in view of Kondo (US 20160139822) and further in view of Hodes (US 20190114276) 

Claim 1.    Lai discloses A method (e.g., method for grouping deterministically data patterns, col 1:54-58) comprising:
and


Lai does not disclose, but Kondo discloses comprising:
	Receiving a plurality of read requests from a host system (e.g., first read command, a second read command, para 0012; received from the host system 10, 0020 0027 Fig. 2).
	whether a first logical block address associated with a first read request of the plurality of read requests and a second logical block address associated with a second read request of the plurality of read requests are within a group of sequential logical block addresses (e.g., a second read command including a logical address sequential to the logical address included in the first read command, para 0012).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai, with Kondo providing the benefit of reducing the time from the reception of a command until the completion of the process according to the command (see Kondo, 0003) and simplifying the processing content and the load of the processing of the memory controller can be reduced (0074), and determining whether or not to carry out the speculative operation (0077 end).

Lai in view of Kondo does not disclose, but Hodes discloses comprising:
	determining whether the plurality of read requests are associated with a deterministic workload by determining; in response to determining that the plurality of read requests from the 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai, with Kondo with Hodes providing the benefit of reducing (or smooth or equalize) performance differences… so performance appears more uniform to end users (see Hodes, 0052) and assigning command based on determining operation type (0056).

Claim 5.     Lai renders obvious
wherein determining whether the plurality of read requests are associated with the deterministic workload comprises: determining whether the plurality of read requests correspond to sequential block addresses of the memory device; and identifying the plurality of read requests as being associated with the deterministic workload responsive to the plurality of read requests corresponding to the sequential block addresses of the memory device (e.g., flash memory devices in a NAND configuration (NAND memory) typically contain memory elements connected in series.  A NAND memory array may be configured so that the array is composed of multiple strings of memory in which a string is composed of multiple memory elements sharing a single bit line and accessed as a group, col 9:3-15; blocks can be pre-assigned to pre-allocated block group with shared optimal read levels based on NAND characteristics.  In this way, by grouping blocks together, the storage system 100 can sample one block to determine if it is similar to other blocks, col 5:50-67).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the Lai, providing the benefit of grouping blocks based on a deterministic patter (see Lai, col 1:54-55), to lessen optimal read level search by grouping blocks based on characteristics and improve reliability (col 8:30-44).

Claim 7. Lai discloses
.


4.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and in view of Kondo (cited above) and Hodes (cited above) and Bathul (US 20100142284)

Claim 2.    Lai in view of Kondo and Hodes does not disclose, but Bathul discloses further comprising:
	in response to determining that the plurality of read requests from the host system are not associated with the deterministic workload, providing an indication for a memory device to perform a second type of read operation based on a random workload, (e.g., optimized program component can facilitate selecting a subset of the group of memory elements that are below the second program verify level, 0014; hybrid deterministic/moving-reference programming to facilitate optimizing programming of memory elements, para 0095; At 1004, the group of memory elements can be divided into a specified number of subsets of memory elements based at least in part on respective charge levels of the memory elements (e.g., respective Vt levels stored in the memory elements), para 0096-0098, Fig. 10; The storage system 100 then determines which NAND characteristic to characterize (act 610).  Examples of these characteristics include, but are not limited to, program speed (620), natural variation (distribution width) (630), four neighbor interference (word line to word line and bit line to bit line coupling) (640), word line neighbor interference (word line to word line coupling) (650), and bit line neighbor interference (bit line to bit line coupling) (660), col 7:30-40).

		It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes with Bathul, providing the benefit of improving programming speed and reliability of memory, increasing density, improving efficiency of memory by employing deterministic programming to facilitate optimizing programming in flash memory (see Bathul, 0007, 0008).

Claim 3.    Lai in view of Kondo and Hodes does not disclose, but Bathul discloses 
	wherein the type of read operation that is based on the deterministic workload corresponds to applying a ramped input voltage signal to a word line of the memory device, and wherein the memory device performs of read operation that is based on the random workload applying a constant input voltage signal to the word line of the memory device (e.g., In the memory array, memory cells, which can comprise one or more memory elements in which data can be stored, can be respectively associated with WLs and bitlines (BLs) that can be selected and respective voltages can be applied thereto, as desired, to facilitate performing program, read, verify, and/or erase operations on desired memory cells., 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes with Bathul, providing the benefit of improving programming speed and reliability of memory, increasing density, improving efficiency of memory by employing deterministic programming to facilitate optimizing programming in flash memory (see Bathul, 0007, 0008).

Claim 4.	Lai in view of Kondo and Hodes does not disclose, but Bathul discloses 
wherein the ramped input voltage signal corresponds to an increasing input voltage that is applied to the word line of the memory device (e.g., During programming of a memory element(s) in a memory cell(s), one or more respective program pulses can be applied to the memory element(s) to facilitate increasing the charge level in the memory element(s) to a target threshold voltage level (target Vt) that can correspond to a specified programming state (e.g., data state).  The respective program pulses can be based at least in part on the respective voltages applied to the gate and drain of a selected memory element, 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes with Bathul, providing the benefit of improving programming speed and reliability of memory, increasing density, improving efficiency of .

5.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and in view of Kondo (cited above) and Hodes (cited above)  and further in view of Ruby (US 20100039860) 

Claim 6.    Lai in view of Kondo and Hodes does not disclose, but Ruby discloses 
	wherein the type of read operation that is based on the deterministic workload is associated with retrieving data at a plurality of bit lines of the memory device that intersect with a word line of the memory device (e.g., a NAND flash memory device includes a memory block including a plurality of word lines, a plurality of bit lines, and a plurality of memory cells at the intersections of the word lines and bit lines.  Data (referred to herein as "original" data) can be sequentially provided to the NAND flash memory device to be written on at least some of the memory cells in a memory block, para 0034; During a read operation, the pseudo random bit generator 610 receives addresses indicating memory cells from which data are to be read, and retrieves a random bit from the storage 550 for each of the addresses, para 0046).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes with Ruby, providing the benefit of reducing data patterns-dependent interference (see Ruby, 0033), for neighboring memory cells that are close in distance (0023), performing read operations (0046).

6.	Claims 8,9,12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and in view of Kondo (cited above) and Hodes (cited above)  Roohparvar (cited above) and further in view of Ruby (US 20100039860) 

Claim 8.    Lai discloses A system (e.g., system, col 2:61) comprising:
a memory device; and a controller, operatively coupled with the memory device (e.g., FIG. 1A, non-volatile storage system 100 includes a controller 102 and non-volatile memory that may be made up of one or more non-volatile memory die 104, col2:60-67), to:

identify a word line of the memory device that is associated with the read request (e.g., grouping blocks based on deterministic data patterns, col 1:55-60; col 2:15-22; word lines, col 6:25); 

determine whether data with corresponding to the read request from the host system (e.g., the host provides a logical address to which data is to be read/written, the flash memory controller can convert the logical address received from the host to a physical address in the flash memory, col 3:26-49); and

in response to determining that the data, provide an indication for the memory device to retrieve data corresponding to the read request by using a read operation to (e.g., controller is configured to infer characteristics of the memory from data patterns of data stored in the plurality of blocks; and group the plurality of blocks based on the inferred characteristics of the memory, col 1:55-63; block grouper 111, Fig. 2A col 4:50; storage system 100 can sample one block to determine if it is similar to other blocks (i.e., the storage system 100 can use one sample to optimize for all of the blocks), col 5:59-65).

Lai does not disclose, but Kondo discloses comprising:
	Receiving a plurality of read requests from a host system (e.g., first read command, a second read command, para 0012; received from the host system 10, 0020 0027 Fig. 2).
	whether a first logical block address associated with a first read request of the plurality of read requests and a second logical block address associated with a second read request of the plurality of read requests are within a group of sequential logical block addresses (e.g., a second read command including a logical address sequential to the logical address included in the first read command, para 0012).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai, with Kondo providing the benefit of reducing the time from the reception of a command until the completion of the process according to the command (see Kondo, 0003) and simplifying the processing content and the load of the processing of the memory controller can 

Lai in view of Kondo does not disclose, but Hodes discloses comprising:
	determining whether the plurality of read requests are associated with a deterministic workload by determining; in response to determining that the plurality of read requests from the host system are associated with (e.g., first command 172, second command 192, sequential read type, sequential ready type… , determining based on the logical addresses whether the commands are sequential or random, 0056-0057, Fig. 2).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai, with Kondo with Hodes providing the benefit of reducing (or smooth or equalize) performance differences… so performance appears more uniform to end users (see Hodes, 0052) and assigning command based on determining operation type (0056).

Lai in view of Kondo and Hodes does not disclose, but Roohparvar discloses 
		by applying a ramped input voltage signal to the word line of the memory device and a series of voltage signals to each of one or more bit lines of the memory device to retrieve data stored at a memory page located at an intersection of the word line and the one or more bit lines (e.g., The CAM memory cells 416 are accessed and a search performed by pulling up or precharging the match line 408 high and selecting a row storing a data word in the NAND architecture CAM array 400 for comparison to the data input to the search word register 402.  The word line coupled to the non-volatile memory cell transistors of the selected row is driven with a read voltage and activating non-volatile memory cell transistors of the selected CAM memory cells 416 and word line, para 0035).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai with Kondo and Hodes with Roohparvar providing the benefit of multiple data words can be retrieved at once to speed comparison (see Roohparvar, 0025), Burst reads, where sequential rows or pages of data are retrieved one after another from the NAND array 112, can 

Lai in view of Kondo and Hodes and Roohparvar does not disclose, but Ruby discloses 
	associated with the plurality of bit lines that intersect the word line are associated with the workload, retrieve data corresponding to each of the bit lines that intersect the word line  (e.g., a NAND flash memory device includes a memory block including a plurality of word lines, a plurality of bit lines, and a plurality of memory cells at the intersections of the word lines and bit lines.  Data (referred to herein as "original" data) can be sequentially provided to the NAND flash memory device to be written on at least some of the memory cells in a memory block, para 0034; During a read operation, the pseudo random bit generator 610 receives addresses indicating memory cells from which data are to be read, and retrieves a random bit from the storage 550 for each of the addresses, 0046 Fig. 4C 4D; in combination with Lai’s disclosure of Blocks and word lines (and strings for BiCS memory) can have large variations in program speed, erase speed, boosting characteristics and program disturb, data retention, and read disturb.  If a storage system can group blocks or word lines based on NAND characteristics, the storage system can be more intelligent about assignment of dynamic read levels or group blocks to have common dynamic read case (like pre-assigned groups), col 6:23-32).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai and Kondo and Hodes and the match line 408 in memory cells 416 (para 0034-0035 Fig. 4A) of  Roohparvar, with Ruby, providing the benefit of reducing data patterns-dependent interference (see Ruby, 0033), for neighboring memory cells that are close in distance (0023), performing read operations (0046).

Claim 9.    Lai in view of Kondo and Hodes and Roohparvar does not disclose, but Ruby discloses 
wherein the controller is further to:in response to determining that the data associated with the plurality of bit lines that intersect the word line are not associated with the workload, 

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes and Roohparvar with Ruby, providing the benefit of reducing data patterns-dependent interference (see Ruby, 0033), for neighboring memory cells that are close in distance (0023), performing read operations (0046).

Claim 12.    Lai discloses wherein to determine whether the data associated with the plurality of bit lines of the memory device that intersect the word line of the memory device are associated with the workload of the host system, the controller is further to: determine whether subsequent read requests from the host system are associated with sequential block addresses of the memory device; and identify the workload as being a deterministic workload in response to determining that the subsequent read requests from the host system are associated with the sequential block addresses of the memory device (e.g., flash memory devices in a NAND configuration (NAND memory) typically contain memory elements connected in series.  A NAND memory array may be configured so that the array is composed of multiple strings of memory in which a string is composed of multiple memory elements sharing a single bit line and accessed as a group, col 9:3-15; blocks can be pre-assigned to pre-allocated block group with shared optimal read levels based on NAND characteristics.  In this way, by grouping blocks together, the storage system 100 can sample one block to determine if it is similar to other blocks, col 5:50-67).



Claim 13.    Lai in view of Kondo and Hodes and Roohparvar does not disclose, but Ruby discloses 
	wherein the sequential block addresses of the memory device correspond to each of the bit lines that intersect with the word line (e.g., a NAND flash memory device includes a memory block including a plurality of word lines, a plurality of bit lines, and a plurality of memory cells at the intersections of the word lines and bit lines.  Data (referred to herein as "original" data) can be sequentially provided to the NAND flash memory device to be written on at least some of the memory cells in a memory block, para 0034; During a read operation, the pseudo random bit generator 610 receives addresses indicating memory cells from which data are to be read, and retrieves a random bit from the storage 550 for each of the addresses, para 0046).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes with Roohparvar with Ruby, providing the benefit of reducing data patterns-dependent interference (see Ruby, 0033), for neighboring memory cells that are close in distance (0023), performing read operations (0046).

Claim 14.    Lai discloses wherein the memory device is a non-volatile memory of a solid-state drive (e.g., solid-state, col 3:50-55)..


7.	Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and Kondo (cited above) and Hodes (cited above) in view of Roohparvar (cited above) and further in view of Ruby (US 20100039860) and Bathul (cited above)


	wherein the read operation to retrieve data corresponding to each of the bit lines that intersect the word line corresponds to applying a ramped input voltage signal to the word line of the memory device, and wherein the another read operation to retrieve data corresponding to the single bit line that intersects the word line corresponds to applying a constant input voltage signal to the word line of the memory device (e.g., In the memory array, memory cells, which can comprise one or more memory elements in which data can be stored, can be respectively associated with WLs and bitlines (BLs) that can be selected and respective voltages can be applied thereto, as desired, to facilitate performing program, read, verify, and/or erase operations on desired memory cells., 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes and Roohparvar, and Ruby, with Bathul, providing the benefit of improving programming speed and reliability of memory, increasing density, improving efficiency of memory by employing deterministic programming to facilitate optimizing programming in flash memory (see Bathul, 0007, 0008).

Claim 11.    Lai in view of Kondo and Hodes, Roohparvar, and Ruby does not disclose, but Bathul discloses
	wherein the ramped input voltage signal corresponds to an increasing input voltage that is applied to the word line of the memory device (e.g., During programming of a memory element(s) in a memory cell(s), one or more respective program pulses can be applied to the memory element(s) to facilitate increasing the charge level in the memory element(s) to a target threshold voltage level (target Vt) that can correspond to a specified programming state (e.g., data state), 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes. Roohparvar, Liu and Ruby with Bathul, providing .

8.	Claims 15-17  is rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and in view of Kondo (cited above) Roohparvar (cited above) 

Claim 15.    Lai discloses A method (e.g., system, col 2:61)  comprising:
identifying a characteristic of the host system (e.g., grouping blocks based on deterministic data patterns, col 1:55-60; col 2:15-22);

identifying a read operation from a plurality of read operations based on the identified characteristic of the host system (e.g., the host provides a logical address to which data is to be read/written, the flash memory controller can convert the logical address received from the host to a physical address in the flash memory, col 3:26-49); and

providing, by a processing device, the identified read operation to a memory device to retrieve data corresponding to the read request from the memory device (e.g., transmits command sequences for read, program, and erase operations to non-volatile memory die 104, col 3:1-7).

Lai does not disclose, but Kondo discloses comprising:
	receiving a plurality of read requests from a host system (e.g., first read command, a second read command, para 0012; received from the host system 10, 0020 0027 Fig. 2).
	whether a first logical block address associated with the read request and a second logical block address associated with the read request are within a group of sequential logical block addresses (e.g., a second read command including a logical address sequential to the logical address included in the first read command, para 0012).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai, with Kondo providing the benefit of reducing the time from the reception of a 

Lai in view of Kondo does not disclose, but Roohparvar discloses 
	wherein the identified read operation corresponds to using a ramped input voltage signal for the word line of a memory device (e.g., The CAM memory cells 416 are accessed and a search performed by pulling up or precharging the match line 408 high and selecting a row storing a data word in the NAND architecture CAM array 400 for comparison to the data input to the search word register 402.  The word line coupled to the non-volatile memory cell transistors of the selected row is driven with a read voltage and activating non-volatile memory cell transistors of the selected CAM memory cells 416 and word line, para 0035).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai, in view of Kondo with Roohparvar, providing the benefit of multiple data words can be retrieved at once to speed comparison (see Roohparvar, 0025), Burst reads, where sequential rows or pages of data are retrieved one after another from the NAND array 112, can also be utilized to speed searches (0025), and benefit of directly selecting row/page from NAND array to search for data matches directly without needing to scan array sections (0026).

Claim 16.    Lai discloses wherein the characteristic of the host system is an identification of a workload of the host system being a deterministic workload or a random workload (e.g., grouping blocks based on deterministic data patterns, col 1:55-60; col 2:15-22; programming a NAND block with a deterministic data pattern other than its flash write pattern, other characteristics can be tested.  For example, checkerboard patterns, col 7:13-23).

Claim 17.    Lai discloses wherein the workload of the host system is the deterministic workload when a plurality of read requests from the host system are associated with sequential block addresses of the memory device, and wherein the workload of the host system is the random workload when the plurality of read requests from the host system are not associated .


9.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and in view of Kondo (cited above) and  Roohparvar (cited above) and further in view of Bathul (cited above)

Claim 18.    Lai in view of Kondo and Roohparvar does not disclose, but Bathul discloses further comprising:
and wherein the identified read operation corresponds to using a constant input voltage for the word line of the memory device when the workload is the random workload (e.g., In the memory array, memory cells, which can comprise one or more memory elements in which data can be stored, can be respectively associated with WLs and bitlines (BLs) that can be selected and respective voltages can be applied thereto, as desired, to facilitate performing program, read, verify, and/or erase operations on desired memory cells., 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Roohparvar with Bathul, providing the benefit of improving programming speed and reliability of memory, increasing density, improving efficiency of memory by employing deterministic programming to facilitate optimizing programming in flash memory (see Bathul, 0007, 0008).

Claim 19.    Lai in view of Kondo and Roohparvar does not disclose, but Bathul discloses further comprising:


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Roohparvar with Bathul, providing the benefit of improving programming speed and reliability of memory, increasing density, improving efficiency of memory by employing deterministic programming to facilitate optimizing programming in flash memory (see Bathul, 0007, 0008).

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and in view of Kondo (cited above) and Roohparvar (cited above) and further in view of Kim (US 10175892, filed 2017)

Claim 20.    Lai in view of Kondo and Roohparvar does not disclose, but Kim discloses 
	wherein the characteristic of the host system is an identification of an application providing the read request from the host system (e.g., The read request includes a host identifier and a host address, col 5:55-60; The host identifiers of a given read request can identify the device and/or user that initiated the read request, col 7:4-10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Roohparvar with Kim, providing the benefit of Different hosts can have different performance requirements that can be communicated to the nonvolatile storage device 100 using specifications for the respective hosts, (see Kim col 7:5-10).

11.	Claims 21, 25, 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and Kondo (cited above) and Hodes (cited above) in view of Roohparvar (cited above) 

Claim 21.    Lai discloses A system (e.g., system, col 2:61) comprising: 
a memory device; and a processing device, operatively coupled with the memory device (e.g., FIG. 1A, non-volatile storage system 100 includes a controller 102 and non-volatile memory that may be made up of one or more non-volatile memory die 104, col2:60-67),  to:

in response determining that the plurality of read requests corresponds to the deterministic workload, identify a first read operation from a plurality of read operations (e.g., NAND deterministic patterns and types of reads can be further increased, col 6:55-61);

 and provide the identified first read operation to the memory device to retrieve data stored at a plurality of sequential blocks of the memory device  (e.g., controller is configured to infer characteristics of the memory from data patterns of data stored in the plurality of blocks; and group the plurality of blocks based on the inferred characteristics of the memory, col 1:55-63; block grouper 111, Fig. 2A col 4:50; storage system 100 can sample one block to determine if it is similar to other blocks (i.e., the storage system 100 can use one sample to optimize for all of the blocks), col 5:59-65).

Lai does not disclose, but Kondo discloses comprising:
	Receiving a plurality of read requests from a host system (e.g., first read command, a second read command, para 0012; received from the host system 10, 0020 0027 Fig. 2).
	whether a first logical block address associated with a first read request of the plurality of read requests and a second logical block address associated with a second read request of the plurality of read requests are within a group of sequential logical block addresses (e.g., a second read command including a logical address sequential to the logical address included in the first read command, para 0012).



Lai in view of Kondo does not disclose, but Hodes discloses comprising:
	determine whether the plurality of the read requests from the host system corresponds to a deterministic workload or a random workload ; determining whether the plurality of read requests are associated with a deterministic workload by determining; in response to determining that the plurality of read requests from the host system are associated with (e.g., first command 172, second command 192, sequential read type, sequential ready type… , determining based on the logical addresses whether the commands are sequential or random, 0056-0057, Fig. 2).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai, with Kondo with Hodes providing the benefit of reducing (or smooth or equalize) performance differences… so performance appears more uniform to end users (see Hodes, 0052) and assigning command based on determining operation type (0056).

Lai in view of Kondo and Hodes does not disclose, but Roohparvar discloses 
	wherein the identified read operation corresponds to using a ramped input voltage signal for the word line of a memory device (e.g., The CAM memory cells 416 are accessed and a search performed by pulling up or precharging the match line 408 high and selecting a row storing a data word in the NAND architecture CAM array 400 for comparison to the data input to the search word register 402.  The word line coupled to the non-volatile memory cell transistors of the selected row is driven with a read voltage and activating non-volatile memory cell transistors of the selected CAM memory cells 416 and word line, para 0035).


Claim 25.    Lai renders obvious
	wherein to determine whether the plurality of read requests from the hosts system corresponds to the deterministic workload or the random workload, the processing device is further to: identify whether the plurality of read requests identify sequential block addresses of the memory device, wherein the plurality of read requests are determined to correspond to the deterministic workload when the plurality of read requests identify the sequential block addresses of the memory device, and wherein the plurality of read requests are determined to correspond to the random workload when the plurality of read requests do not identify the sequential block addresses of the memory device (e.g., flash memory devices in a NAND configuration (NAND memory) typically contain memory elements connected in series.  A NAND memory array may be configured so that the array is composed of multiple strings of memory in which a string is composed of multiple memory elements sharing a single bit line and accessed as a group, col 9:3-15; blocks can be pre-assigned to pre-allocated block group with shared optimal read levels based on NAND characteristics.  In this way, by grouping blocks together, the storage system 100 can sample one block to determine if it is similar to other blocks, col 5:50-67; (FIG. 5) deals with different NAND data pattern.  In programming a NAND block with a deterministic data pattern other than its flash write pattern, other characteristics can be tested, col 7:13-18).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the Lai, providing the benefit of grouping blocks based on a 

Claim 26.    Lai discloses A system (e.g., system, col 2:61) comprising: 
a memory device; and a processing device, operatively coupled with the memory device (e.g., FIG. 1A, non-volatile storage system 100 includes a controller 102 and non-volatile memory that may be made up of one or more non-volatile memory die 104, col2:60-67), to: 
 identify a workload of the host system based on the plurality of read requests;  deterministic (e.g., grouping blocks based on deterministic data patterns, col 1:55-60; col 2:15-22); 
in response to determining that the workload of the host system is deterministic, indicate for the memory device to retrieve data associated with the plurality of read requests by applying a first voltage signal to an input of the memory device  (e.g., controller is configured to infer characteristics of the memory from data patterns of data stored in the plurality of blocks; and group the plurality of blocks based on the inferred characteristics of the memory, col 1:55-63; block grouper 111, Fig. 2A col 4:50; storage system 100 can sample one block to determine if it is similar to other blocks (i.e., the storage system 100 can use one sample to optimize for all of the blocks), storage system 100 can more quickly find an optimal dynamic read case in a dynamic read table col 5:59-65); and
	in response to determining that the workload of the host system, indicate for the memory device to retrieve the data associated with the plurality of read requests by applying a second voltage signal to the input of the memory device (e.g., NAND block with a deterministic data pattern other than its flash write pattern, other characteristics can be tested… checkerboard, col 7:13-20; Grouping blocks based on NAND characteristics can improve system performance read times and adaptive wear leveling, col 5:54-56; examples of NAND deterministic patterns and types of reads can be further increased., col 6:57-60; system 100 then issues two reads on sample word line(s) of the sample block(s) and counts the number of bits between the two read levels (act 810), col 7:53-56).

Lai does not disclose, but Kondo discloses comprising:

	whether a first logical block address associated with a first read request of the plurality of read requests and a second logical block address associated with a second read request of the plurality of read requests are within a group of sequential logical block addresses (e.g., a second read command including a logical address sequential to the logical address included in the first read command, para 0012).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai, with Kondo providing the benefit of reducing the time from the reception of a command until the completion of the process according to the command (see Kondo, 0003) and simplifying the processing content and the load of the processing of the memory controller can be reduced (0074), and determining whether or not to carry out the speculative operation (0077 end).

Lai in view of Kondo does not disclose, but Hodes discloses comprising:
	determining whether the workload of the host system is deterministic or random by determining whether; in response to determining that the plurality of read requests from the host system are associated with; is random (e.g., first command 172, second command 192, sequential read type, sequential ready type… , determining based on the logical addresses whether the commands are sequential or random, 0056-0057, Fig. 2).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai, with Kondo with Hodes providing the benefit of reducing (or smooth or equalize) performance differences… so performance appears more uniform to end users (see Hodes, 0052) and assigning command based on determining operation type (0056).

Lai in view of Kondo and Hodes does not disclose, but Roohparvar discloses 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes with Roohparvar, providing the benefit of multiple data words can be retrieved at once to speed comparison (see Roohparvar, 0025), Burst reads, where sequential rows or pages of data are retrieved one after another from the NAND array 112, can also be utilized to speed searches (0025), and benefit of directly selecting row/page from NAND array to search for data matches directly without needing to scan array sections (0026).


Claim 29.    Lai  discloses wherein to determine whether the workload of the host system is deterministic or random, the processing device is further to:
determine whether the plurality of read requests are associated with sequential block addresses of the memory device, wherein the workload of the host system is determined to be deterministic when the plurality of read requests are associated with the sequential block addresses of the memory device, and wherein the workload of the host system is determined to be random when the plurality of read requests are not associated with the sequential block addresses (e.g., (FIG. 5) deals with different NAND data pattern.  In programming a NAND block with a data pattern other than its flash write pattern, other characteristics can be tested.  For example, checkerboard patterns (of Erased/Programmed/Erased/Programmed, etc., col 7:12-24; The storage system 100 then determines which NAND characteristic to characterize .


12.	Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and in view of  Kondo (cited above) and Hodes (cited above) and Roohparvar (cited above) and further in view of Son (US 20170148501)

Claim 22.    Lai in view of Kondo and Hodes and Roohparvar does not disclose, but Son discloses wherein the processing device is further to:
in response determining that the plurality of read requests corresponds to the random workload, identify a second read operation from the plurality of read operations, wherein the second read operation is different than the first read operation; and provide the identified second read operation to the memory device to retrieve data stored at a block of the memory device that corresponds to one read request from the plurality of read requests (e.g., FIG. 6, the memory controller 20 may generate the first read command iCRD1, the first read address iRADDR1, a second read command CRD1 and a second read address RADDR1, and may provide the first read command iCRD1, the first read address iRADDR1, the second read command CRD1 and the second read address RADDR1 to the semiconductor memory device 100., 0065).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes and Roohparvar with Son, providing the benefit of using deterministic interface to perform sequential read operations to read first data from first read region (see Son, 0038) or normal read operations (0039, 0073).

13.	Claim 23,24 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and in view of Kondo (cited above) and Hodes (cited above) and Roohparvar (cited above) and further in view of Son (US 20170148501) and Bathul (cited above)

Claim 23.    Lai in view of Kondo and Hodes,  Roohparvar, Son does not disclose, but Bathul discloses further comprising:
	wherein the second read operation corresponds to applying a constant input voltage signal to the word line of the memory device (e.g., In the memory array, memory cells, which can comprise one or more memory elements in which data can be stored, can be respectively associated with WLs and bitlines (BLs) that can be selected and respective voltages can be applied thereto, as desired, to facilitate performing program, read, verify, and/or erase operations on desired memory cells., 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes, Roohparvar, Son with Bathul, providing the benefit of improving programming speed and reliability of memory, increasing density, improving efficiency of memory by employing deterministic programming to facilitate optimizing programming in flash memory (see Bathul, 0007, 0008).

Claim 24.    Lai in view of Kondo and Hodes, Roohparvar, Son does not disclose, but Bathul discloses 
	wherein the ramped input voltage signal corresponds to an increasing input voltage that is applied to the word line of the memory device (e.g., During programming of a memory element(s) in a memory cell(s), one or more respective program pulses can be applied to the memory element(s) to facilitate increasing the charge level in the memory element(s) to a target threshold voltage level (target Vt) that can correspond to a specified programming state (e.g., data state), 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic .


14.	Claim 27-28, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 9846554) and in view of Kondo (cited above) and Hodes (cited above) and Roohparvar (cited above) and further in view of Bathul (cited above)

Claim 27.    Lai in view of Kondo and Hodes and Roohparvar and does not disclose, but Bathul discloses 
	wherein the second voltage signal corresponds to a constant voltage applied to the input of the memory device  (e.g., In the memory array, memory cells, which can comprise one or more memory elements in which data can be stored, can be respectively associated with WLs and bitlines (BLs) that can be selected and respective voltages can be applied thereto, as desired, to facilitate performing program, read, verify, and/or erase operations on desired memory cells., 0009).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes and Roohparvar with Bathul, providing the benefit of improving programming speed and reliability of memory, increasing density, improving efficiency of memory by employing deterministic programming to facilitate optimizing programming in flash memory (see Bathul, 0007, 0008).

Claim 28.    Lai discloses wherein the first input of the memory device is a word line of the memory device (e.g., the storage system 100 issues one read on sample word line(s) of the sample block, col 7:42-47).



	wherein data from a plurality of memory pages is retrieved when the first voltage signal is applied to the first input of the memory device, and wherein data from a fewer amount of memory pages than the plurality of memory pages is retrieved when the second voltage signal is applied to the first input of the memory device (e.g., At 1004, the group of memory elements can be divided into a specified number of subsets of memory elements based at least in part on respective charge levels of the memory elements (e.g., respective Vt levels stored in the memory elements).  The number of subsets and the division of the memory elements into the subsets can be determined based at least in part predefined deterministic program criteria, 0096).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes and Roohparvar with Bathul, providing the benefit of improving programming speed and reliability of memory, increasing density, improving efficiency of memory by employing deterministic programming to facilitate optimizing programming in flash memory (see Bathul, 0007, 0008).

Claim 31.    Lai in view of Kondo and Hodes and Roohparvar does not disclose, but Bathul discloses 
wherein applying the first voltage signal to the first input of the memory device is associated with applying another voltage signal to a plurality of bit lines of the memory device as a voltage of the first voltage signal is increased (e.g., During programming of a memory element(s) in a memory cell(s), one or more respective program pulses can be applied to the memory element(s) to facilitate increasing the charge level in the memory element(s) to a target threshold voltage level (target Vt) that can correspond to a specified programming state (e.g., data state).  The respective program pulses can be based at least in part on the respective voltages applied to the gate and drain of a selected memory element, 0009).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of grouping memory blocks based on deterministic patterns of Lai in view of Kondo and Hodes and Roohparvar with Bathul, providing the benefit .

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
	For claims 1, 8, 15, 21 and 26, Applicant argues that the cited references do not disclose the amended limitations.  In the present Office Action, Kondo and Hodes in combination with Lai and/or Roohparvar renders obvious the amended limitations (see rejections above for details).
For claim 8, Applicant argues that Ruby does not disclose the amended limitations.   In the present Office Action, Liu in combination with Lai, Roohparvar and Ruby renders obvious the amended limitations (see rejections above for details).
	For claims 2-7, 9-14, 16-20, 22-25 and 27-31, Applicant’s arguments are based on dependency from claims 1, 8, 15, 21 and 26, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135